-I
                                STATE OF MINNESOTA                         November 16, 2016

                                                                              Om~EOF
                                 IN SUPREME COURT                        Ari!'BJAmCcuns

                                        A16-1685


In re Petition for Disciplinary Action against
Kevin 0' Connor Green, a Minnesota Attorney,
Registration No. 0037321.


                                        ORDER

       The Director of the Office of Lawyers Professional Responsibility has filed a

petition for disciplinary action alleging that respondent Kevin O'Connor Green committed

professional misconduct warranting public discipline- namely, failing to timely file his

individual income-tax returns for l 0 years.     See Minn. R. Prof. Conduct 8.4( d).     As

mitigation of his misconduct, respondent produced evidence that he is remorseful for his

misconduct.

       Respondent waives his rights under Rule 14, Rules on Lawyers Professional

Responsibility (RLPR), and unconditionally admits the allegations in the petition. The

parties jointly recommend that the appropriate discipline is a 30-day suspension and 2 years

of probation.

       The court has independently reviewed the file and approves the recommended

disposition.

       Based upon all the files, records, and proceedings herein,
       IT IS HEREBY ORDERED THAT:

       1.     Respondent Kevin O'Connor Green is suspended from the practice of law

for a minimum of 30 days, effective 14 days from the date of this order.

       2.     Respondent shall comply with Rule 26, RLPR (requiring notice of

suspension to clients, opposing counsel, and tribunals), and shall pay $900 in costs pursuant

to Rule 24, RLPR.

       3.     Respondent shall be eligible for reinstatement to the practice of law

following the expiration of the suspension period provided that, not less than 15 days before

the end of the suspension period, respondent files with the Clerk of the Appellate Courts

and serves upon the Director an affidavit establishing that he is current in continuing legal

education requirements, has complied with Rules 24 and 26, RLPR, and has complied with

any other conditions for reinstatement imposed by the court.

       4.     Within 1 year of the date of this order, respondent shall file with the Clerk of

the Appellate Courts and serve upon the Director proof of successful completion of the

written examination required for admission to the practice of law by the State Board of

Law Examiners on the subject of professional responsibility. Failure to timely file the

required documentation shall result in automatic re-suspension, as provided in Rule

l8(e)(3), RLPR.

       5.     Upon reinstatement to the practice of law, respondent shall be placed on

probation for a period of 2 years, subject to the following conditions:

       (a)    Respondent shall cooperate fully with the Director's Office in its
       etrorts to monitor compliance with this probation. Respondent shall
       promptly respond to the Director's correspondence by its due date.


                                             2
Respondent shall provide the Director with a cunent mailing address and
shall immediately notify the Director of any change of address. Respondent
shall cooperate \Vith the Director's investigation of any allegations of
unprofessional conduct that may come to the Director's attention. Upon the
Director's request. respondent shall provide authorization for release of
infonnation and documentation to verify respondenf s compliance with the
terms of this probation.

(b)  Respondent shall abide by the Minnesota Rules of Professional
Conduct.

(c)    Respondent shall timely file all required state and federal tax returns,
including individual and employer \Vithholding returns, and timely pay the
taxes due thereon. Respondent shall affirmatively report to the Director, on
or before the due date of the required returns, his compliance with filing and
payment requirements. Such reports shall include copies of the required
returns. On or before the filing deadline, respondent shall provide the
Director with copies of all applications for filing extension and proof of
approval of such applications. Respondent shall provide all the documents
and information required herein without specific reminder or request

(d)    Respondent and the Minnesota Department of Revenue have entered
into an agreement for the payment of all unpaid taxes, penalties, and interest,
if any. Respondent has provided the Director with copies of the payment
agreement. Respondent shall provide proof of cunency on payments
required by the agreement and shall remain cunent on all payment
obligations.

(e)     Respondent shall initiate and maintain office procedures that ensure
that there are prompt responses to conespondence, telephone calls, and other
important communications from clients, courts, and other persons interested
in matters that respondent is handling, and that will ensure that respondent
regularly reviews each and every file and completes legal matters on a timely
basis.

Dated: November 16, 2016                   BY THE COURT:



                                           David R. Stras
                                           Associate Justice




                                      3